Citation Nr: 1724310	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-29 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for bilateral pes planus with disfigured toenails (bilateral foot disability).

2.  Entitlement to higher disability ratings for status post lateral meniscectomy and debridement of the right knee (right knee disability), rated as 10 percent disabling prior to January 23, 2013, and as 20 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 until May 2006. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision in which the RO, inter alia, denied service connection for a left knee condition, a bilateral ankle condition, and a neck condition.  The RO also granted service connection and assigned an initial, 0 percent (noncompensable) rating, each, for status post partial lateral meniscectomy and debridement of the right knee and bilateral pes planus with disfigured toenails, fifth toenail, effective May 27, 2006. 

In January 2007, the Veteran filed a notice of disagreement (NOD) with regard to the denials of service connection for a left knee condition, a bilateral ankle condition, and a neck condition.  The Veteran also filed an NOD with the noncompensable ratings assigned for right knee disability and bilateral pes planus with disfigured toenails.  The RO issued a statement of the case (SOC) in August 2007 and reissued the SOC in June 2009 so that it could be mailed to the Veteran's updated address.  The RO then issued a July 2009 supplemental SOC (SSOC) for the left knee disability and a separate July 2009 SSOC for the higher rating claim for a right knee disability.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.  The RO issued an SSOC for all the issues in May 2012. 

In February 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record. 

During the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).  Also during the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claims on appeal.  In March 2013, the Veteran, through his representative, submitted additional medical evidence in support of his appeal; this evidence was also accompanied by a signed waiver of initial RO consideration..  Id. 

In June 2013, the Board denied service connection for bilateral ankle, left knee, and neck disabilities, and remanded the remaining claims for higher ratings for bilateral foot disability and right knee disability for further development.  After completing the requested development, the Appeals Management Center (AMC) granted a rating of 10 percent for the service-connected right knee disability, from October 4, 2013, by way of a January 2014 rating decision.  The agency of original jurisdiction (AOJ) otherwise continued to deny an initial, compensable rating for the Veteran's right knee disability prior to October 4, 2013 and an initial, compensable rating for his service-connected bilateral foot disability (as reflected in a January 2014 SSOC) and returned the matters to the Board for further consideration.  As higher ratings are assignable before and after October 4, 2013 for the service-connected right knee disability, the Board has characterized the appeal as to the right knee as involving requests for a higher rating at each stage (as reflected on the title page).  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In October 2015, the Board denied a rating in excess of 0 percent for bilateral foot disability and remanded the claim for higher ratings for the service-connected right knee disability to the AOJ for further development.  The Veteran appealed that portion of the October 2015 decision that denied an initial compensable rating for the service-connected bilateral foot disability to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Order, the Court granted a joint motion for partial vacatur and remand filed by representatives for both parties, vacating that portion of the October 2015 decision in which the Board denied a rating in excess of 0 percent for bilateral foot disability, and remanding that matter for further proceedings consistent with the joint motion. 

In July 2016, the Board again denied an initial, compensable rating for bilateral pes planus with disfigured toenails.  The Veteran appealed the Board's decision to the Court.

In August 2016, the AMC granted a 10 percent rating for the Veteran's right knee disability prior to January 23, 2013, and a 20 percent rating from that date.  The AOJ otherwise continued to deny higher ratings for the right knee disability (as reflected in an August 2016 SSOC) and returned the matter to the Board for further consideration.

In March 2017, the Board again remanded the claim for higher ratings for the service-connected right knee disability to the AOJ for further development.  While this claim was in remand status, in an April 2017 Order, the Court granted a joint motion for vacatur and remand filed by representatives for both parties, vacating the Board's July 2016 decision denying an initial ,compensable rating for the service-connected bilateral foot disability, and remanding that matter for further proceedings consistent with the joint motion.

After completing the development requested in the March 2017 remand, the AOJ continued to deny higher ratings for the service-connected right knee disability (as reflected in a June 2017 SSOC) and returned that matter to the Board for further consideration.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.





REMAND

Unfortunately, the Board's review of the record reveals that further action on the matters on appeal is still warranted, even though such will, regrettably, further delay an appellate decision on these matters.   

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the right kneed disability, in the March 2017 remand, the Board instructed the AOJ to arrange for the Veteran to undergo VA knee examination to obtain information as to the severity of his service-connected right knee disability.  The Board noted the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA musculoskeletal examinations include joint testing, "wherever possible," for pain on both active and passive motion, and in weight-bearing and non weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  See Correia, 28 Vet. App. at 168-70.   In light of the Court's holding in Correia, the Board instructed the examiner to, among other things, conduct range of motion testing of the right knee (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).

Pursuant to the Board's remand, in May 2017, the Veteran underwent a VA knee examination.  The report of that examination reflects that ranges of active motion of the right knee were reported, and the examiner noted that there was evidence of pain with weight bearing.  However, the ranges of passive motion of the right knee were not provided.  See 38 C.F.R. § 4.59 (2016); Correia, 28 Vet. App. at 168-170.  Given the lack of all necessary findings as outlined by the Court in Correia and the Board in its March 2017 remand, the AOJ did not substantially comply with the Board's remand instructions.

As for the claim for an initial, compensable rating for bilateral pes planus with disfigured toenails, in the April 2017 joint motion. the parties noted, in part, that the Veteran was most recently afforded a VA foot examination to obtain information as to the severity of his service-connected bilateral foot disability in October 2013.  Although the Court has cautioned that the age of an examination, alone, typically should not be the sole basis for seeking further examination, the parties agreed that a new VA foot examination was necessary to assess the current severity of the Veteran's foot disability.

Accordingly, new examinations to obtain contemporaneous medical findings and appropriate testing results and clinical findings-based sed on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed range of motion testing information, as referenced above-are needed to assess the severity of the service-connected bilateral foot and right knee disabilities. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of his claim(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo further VA examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA Medical Center (VAMC) in Washington, DC dated to July 2016. Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those from the VAMC in Washington, DC dated since July 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected right knee disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated medical professional, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of the right knee on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  The same range of motion testing should also be accomplished for the left knee (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.


The examiner should also report if there is any ankylosis of the right knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected bilateral foot disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated medical professional, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render findings responsive to the applicable criteria for rating the service-connected pes planus, specifically identifying the symptoms, and assessing the severity, of pes planus for each foot.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for higher ratings on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims), and all legal authority (to include consideration and discussion of whether any, any, or any furwhether staged rating(s) of the service-connected disabilities is warranted).

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).
	
These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


